Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 1 of 34 PageID #: 4097
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 2 of 34 PageID #: 4098
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 3 of 34 PageID #: 4099
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 4 of 34 PageID #: 4100
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 5 of 34 PageID #: 4101
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 6 of 34 PageID #: 4102
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 7 of 34 PageID #: 4103
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 8 of 34 PageID #: 4104




       EXHIBIT A
  Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 9 of 34 PageID #: 4105


Robert G. Cunard
45 Bowmans Drive West
New Hope, PA 18938
Cuna68@gmail.com
678.446.1057

Experience:

       HealthEdge Investment Partners                                      Tampa, FL
       Operating Partner
       January 2017 -

       Healthcare focused Private Equity investment group.

               The Columbus Organization, Inc.                             Wayne, PA
               Chief Executive Officer, Lead Director
               June 2017 -

               Responsible for all business activities for a $35mm Behavioral Health company,
               specializing in Case Management, Staffing, and Behavioral Analysis.


       Aurobindo Pharma USA, Inc.                                          Dayton, NJ
       Chief Executive Officer
       October 2011 – June 2017

          Lead all Sales, Distribution, and U.S. Manufacturing activities, with P&L responsibility for
           a 250 employee, $1.0bn+ generic pharmaceutical business
          Coordinate U.S. Commercial and Supply Chain activities with India Manufacturing and
           Development Departments
          Manage US R&D, Manufacturing, and Distribution facilities, including capital expansion,
           regulatory compliance, financial management, etc.
          Expand investor outreach and messaging for the U.S. business to institutional and private
           investors

           Accomplishments:
               Restructured Commercial Operations, Quality, Distribution / Logistics, and
                Information Technology Departments
               Grew revenue from $140mm to $1.1bn
               Became a top5 U.S. pharmaceutical supplier in total prescriptions during the first
                half of 2017 from ranking 27 during calendar 2011.
               Established a U.S. Strategic Planning and Budgeting process
               Implemented Oracle ERP and Vanguard forecasting systems.

       Teva Pharmaceuticals                                                North Wales, PA
       Vice President, Sales
       May 2009 – October 2011
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 10 of 34 PageID #: 4106


       Led an 8 person National Account Team responsible for a $6 billion U.S. generic franchise
       Developed trade relations with key accounts for Teva’s brand pharmaceutical franchises,
        including product placement, DSA negotiation, etc.
       Coordinated product introductions, maximizing market share, revenue, and profit
       Represented Teva with key trade organizations including NACDS, HDMA, and NCPA

        Accomplishments:
            Integrated National Account teams following Barr acquisition
            Established a formalized process for account planning, setting short and long terms
             goals for growth

    Glades Pharmaceuticals / Stiefel Laboratories                Duluth, GA
    President, Glades Pharmaceuticals
    Senior Vice President, Lifecycle Management, Stiefel Laboratories
    Senior Vice President, Commercial Operations, Glades Pharmaceuticals
    May 2006 – May 2009

           Managed P&L and coordinated shared service operational functions for a 30 employee
            and $85 million U.S. generic dermatology business
           Identified, negotiated, and managed internal and external development projects
           Implemented improved forecasting tools and methodologies for new and existing
            products
           Established a New Product Selection Committee and identified prime targets for
            internal and external development
           Solicited outside funding through private equity and traditional financing for portfolio
            expansion
           Coordinated late lifecycle management activities with Stiefel Laboratories, brand parent
            company

            Accomplishments:
               Divested non-strategic product assets to Perrigo, accelerating revenue and
                 refocusing development and manufacturing resources
               Developed the business plan for a stand-alone Glades business, soliciting
                 outside investment for a non-Dermatology generic company
               Developed a new generic pipeline utilizing strategic partnerships, CRO’s,
                 CMO’s, and shared Stiefel resources.
               Lobbied to become a member of the GPhA Board of Directors, gaining a
                 valuable voice for small generic manufacturers

    Mylan Pharmaceuticals Inc.                                         Morgantown, WV
    Senior Vice President, Marketing & Strategic Development
    Vice President, Marketing
    Director, Pricing & Contracts
    Manager, Pricing & Contracts
    August 1999 – May 2006

           Initiated and managed a five year strategic planning process for the commercial
            organization
                o Revenue projections for new and existing products
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 11 of 34 PageID #: 4107


               o Identification of alternatives for strategic gaps
          Expanded U.S. portfolio management
               o Led Phase I & Phase II internal product selection
               o Coordinated external business development activities
               o Managed new product launches
          Managed a team of 40 +/- associates, including Directors of Pricing and Contracts,
           Marketing, Customer Service, and Pharmacy Affairs
          Represented the Sales and Marketing functions on IT and SAP Steering Committees
          Managed collectively with VP, Sales all quarterly net revenue and gross profit
           deliverables for a $1 billion U.S. generic franchise
          Championed the commercial requirements for supply chain initiatives such as RFID,
           ASN, product synchronization, etc.
          Executed Sales and Marketing due diligence requirements for M & A activities

           Accomplishments:
              Developed pricing standardization across wholesale and distributor customers,
                saving in excess of $50mm annually
              Instituted a Pricing Committee to develop an approval process with Sales,
                Marketing, Finance, and Executive Management, improving transparency and
                forecasting accuracy
              Coordinated all launch activities, including customer targets, promotional, and
                pharmacy support for key launches including Fentanyl Transdermal, Extended
                Phenytoin Sodium, and Buspirone
              Represented Mylan and the generic industry in conjunction with GPhA in key
                government pricing initiatives with Federal and State authorities
              Acted as the company representative in numerous 30B6 depositions
              Integrated brand portfolio and sales support functions in Mylan following the
                closure of Mylan / Bertek Pharmaceuticals (brand)

    CompuSpirit, Inc.                                          Harrisburg, PA
    Technical Master, Microsoft Certified Systems Engineer (MSCE)
    1998 – 1999

          Acted as technical consultant to key Pennsylvania Department of Labor computer
           system implementations, including account management, user training, help desk
           management, and implementation team assembly and site management
          Led teams of up to 15 diverse technical experts in delivering client solutions
          Developed and implemented technology solutions for customers in a client – server
           environment

    Rite Aid Corporation                                              Camp Hill, PA
    Pharmaceutical Buyer
    1996 – 1998

          Managed all aspects of generic formulary selection and administration for a 3,500 store
           retail pharmacy chain
          Collaborated with pharmacy operations in managing retail operations, including new
           store openings, acquisition conversion, and changing state pharmacy requirements
 Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 12 of 34 PageID #: 4108


            Coordinated all formulary consolidation activities through several acquisitions,
             including Thrifty-Payless, K&B, and Harco.
            Negotiated and administered pharmaceutical supplier and wholesaler direct to store
             delivery contracts
            Coordinated purchasing activities with retail reimbursement economics to maximize
             profitability
            Developed and administered retail market share and conversion programs

      Value Drug Company                                               Altoona, PA
      Pharmaceutical Buyer
      1991 – 1996

            Independently managed all purchasing and replenishment of brand and generic
             pharmaceutical product lines for a $350mm cooperatively owned wholesale drug
             distribution business
            Developed and managed a preferred generic portfolio
            Consolidated redundant generic product lines – reducing inventory, and maximizing
             negotiation leverage
            Developed and administered market share and conversion programs
            Participated in all aspects of wholesale pharmaceutical distribution and customer
             satisfaction

Education:

      B.A. Business Economics, 1990       University of Pittsburgh, Johnstown, PA

      Graduate Coursework (MBA)           Indiana University of Pennsylvania
                                          Pennsylvania State University
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 13 of 34 PageID #: 4109




        EXHIBIT B
               PLACEHOLDER
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 14 of 34 PageID #: 4110




        EXHIBIT C
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 15 of 34 PageID #: 4111




                  REDACTED
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 16 of 34 PageID #: 4112




        EXHIBIT D
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 17 of 34 PageID #: 4113




                  REDACTED
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 18 of 34 PageID #: 4114




        EXHIBIT E
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 19 of 34 PageID #: 4115




                  REDACTED
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 20 of 34 PageID #: 4116




         EXHIBIT F
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 21 of 34 PageID #: 4117



 30mg                      60mg                       90mg
 Package                   Package                    Package
              Effective                  Effective                  Effective
 Price                     Price                      Price

    $806.70    1/12/2017     $1,613.40    1/12/2017     $2,420.10    1/12/2017

    $747.00    7/14/2016     $1,494.00    7/14/2016     $2,241.00    7/14/2016

    $691.50    1/14/2016     $1,383.00    1/14/2016     $2,074.50    1/14/2016

    $640.20    10/1/2015     $1,280.40    10/1/2015     $1,920.60    10/1/2015

    $592.80    5/1/2015      $1,185.60    5/1/2015      $1,778.40    5/1/2015

    $549.00   11/14/2014     $1,098.00   11/14/2014     $1,647.00   11/14/2014

    $518.10    6/6/2014      $1,036.20    6/6/2014      $1,554.30    6/6/2014

    $503.10    1/2/2014      $1,006.20    1/2/2014      $1,509.30    1/2/2014

    $465.90    7/19/2013      $931.80     7/19/2013     $1,397.70    7/19/2013

    $443.70    1/11/2013      $887.40     1/11/2013     $1,331.10    1/11/2013

    $427.80    7/12/2012      $855.60     7/12/2012     $1,283.40    7/12/2012
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 22 of 34 PageID #: 4118




        EXHIBIT G
Case 1:19-cv-00044-LPS Document 144 Filed 03/13/19 Page 23 of 34 PageID #: 4119




                         RISING COSTS FOR
                         PATENTED DRUGS DRIVE
                         GROWTH OF PHARMACEUTICAL
                         SPENDING IN THE U.S.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                             Page 24 of 34 PageID #: 4120                                 (1)



BLUE CROSS BLUE SHIELD, THE HEALTH OF AMERICA REPORT




EXECUTIVE SUMMARY

Analysis of a seven-year trend of utilization, price changes and
overall spending shows that prescription drug spending has
increased 10 percent annually for Blue Cross and Blue Shield (BCBS)
members since 2010, an overall rise of 73 percent.1 This upward
trend is due to a small fraction of emerging, patented drugs with                                                   STUDY FOUND...
rapid uptake and large year-over-year price increases that are more
than offsetting the continued growth in utilization of lower-cost
                                                                                                                    Prescription drug spending
generic drugs. These higher costs are being incurred by consumers                                                   for BCBS members
and payers alike; while consumer out-of-pocket costs have risen just
three percent annually for prescription drugs in total, they have risen
18 percent annually for patented drugs. Current trends suggest that
this rapid rise in drug trend costs is likely to continue in future years.
                                                                                                                         10% 73%
                                                                                                                      ANNUALLY                       IN 7 YEARS
Specific findings:

• O
   ver the past seven years, generic drugs increased their share                                                   UPWARD TREND DUE TO A
  of total prescriptions filled from 66 percent to 82 percent, while                                                SMALL FRACTION OF EMERGING,
  brand drugs’ share of total prescriptions declined from 34 percent                                                PATENTED DRUGS USED TO
  to 18 percent.                                                                                                    TREAT CHRONIC DISEASES.
• H
   owever, the rising cost of a narrow set of new drugs has
  resulted in the brand drug market maintaining 78 percent of total
  drug spending, roughly the same proportion it held in 2010.

• S
   pecifically, the cost of brand drugs with patent protection and
  no generic alternatives—commonly referred to as single-source
  drugs—is rising at an average annual rate of 25 percent (and 285
    percent since 2010), more than double the 10 percent average
    annual rate of spending for all drugs.

• T
   hese patent-protected single-source drugs now make up
  63 percent of total drug spending, up from 29 percent of
  total spending in 2010, despite the fact that they comprise less than 10 percent of total prescriptions filled.

• A
   fter a lower-cost generic drug is introduced, the resulting increase in the number of generic manufacturers and
  the generic share of the market for that drug consistently yields a reduction in total spending within a drug class.

Many of the new brand drugs that are contributing to the rapid rise in drug spending can have life-changing health
benefits by treating or managing serious conditions. However, the treatment benefits of these drugs can only be
fully attained if they remain affordable over the long term.


1. The cost trends cited in this report are derived from Rx claims data and therefore do not include the impact of drug rebates but does include network discounts.
   Rebates vary by a number factors (e.g., market segment, insurer, manufacturer, etc). Reporting trend in this way is an industry and actuarial practice for commercial business.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                             Page 25 of 34 PageID #: 4121                                 (2)




Drug Market Share – Brand Versus Generic
Despite significant increases in the adoption rate for
generics, brand drugs still comprise a dominant share                                            GENERICS SHARE OF TOTAL PRESCRIPTIONS
of overall drug spending. As Exhibit 1 shows, generics
have expanded from 66 percent of all prescriptions
in 2010 to nearly 82 percent in 2016. The drop in the
share of brand drugs, however, has not lessened
their contribution to total prescription drug spending.
In fact, that contribution has increased slightly from
                                                                                                                66%                                        82%
77 percent to 78 percent. As generics approach 90

                                                                                                        2010                                        2016
percent of all prescriptions, their rate of increase in
share will inevitably begin to slow down. As a result,
their ability to offset the rising cost of brand drugs
through share growth will diminish.

                   EXHIBIT 1: BRAND AND GENERIC SHARE OF PRESCRIPTIONS FILLED AND TOTAL SPENDING


                                                           SHARE OF UTILIZATION                                      SHARE OF TOTAL SPENDING

 TYPE OF DRUG                                            2010                           2016                          2010                           2016

 GENERIC                                                  66%                           82%                            23%                           22%

 BRAND                                                    34%                           18%                            77%                           78%


The average yearly rate of change in drug utilization, prices and total spending illustrates how brand prescriptions
maintain such a large proportion of total drug costs. Exhibit 2 shows that total spending for generics is increasing
only because of utilization; although generic drug utilization is up by nine percent, prices for these drugs have
remained fairly flat. Meanwhile, brand drugs show a very different dynamic. Utilization is down for all brand
drugs, but unit price has increased by an average of 17 percent each year, leading to a total increase in spending
of 10 percent.

                                          EXHIBIT 2: AVERAGE RATES OF INCREASE – 2010 TO 2016

                                                    ANNUAL                     ANNUAL                     ANNUAL                  CUMULATIVE SPENDING
 TYPE OF DRUG
                                                  UTILIZATION 2               UNIT PRICE                 SPENDING 2                   2010 – 2016

 GENERIC                                                 9%                         0%                         9%                               64%

 BRAND                                                  -6%                        17%                       10%                                76%

 TOTAL                                                   5%                         4%                       10%                                73%




2. Note: Total spending is based on BCBS negotiated rates prior to any drug rebates. Only the first nine months of data were available for 2016. To create an estimate for the
    full year, the average difference in utilization and allowed spending between Oct. 1 through Dec. 31 and Jan. 1 through Sept. 30 in the six previous years were calculated
    and used to create an adjusted fourth quarter result. This was then added to the first nine months of 2016.
   Case
  Rising     1:19-cv-00044-LPS
         Costs for Patented Drugs Drive GrowthDocument       144
                                               of Pharmaceutical      Filed
                                                                 Spending in the03/13/19
                                                                                 U.S.         Page 26 of 34 PageID #: 4122                 (3)




  Brand Drugs: Mixed Drug Markets Versus Single-Source Drug Markets
  The cost dynamic for brand drugs can be more clearly understood if the market for these drugs is segmented
  into two: “mixed markets,” where brand drugs have a generic alternative, and “single-source markets,” where only
  patent-protected drugs exist. Data show that the single-source drug market contributes to significant increases in
  prescription drug spending. As Exhibit 3 illustrates, brand drugs in mixed markets experienced a 12 percent decline
  in utilization, a three percent increase in unit price and an overall 10 percent decrease in total annual spending.
  By contrast, single-source drugs, which make up 49 percent of all brand prescriptions in 2016, are increasing
  at a substantial annual rate in terms of utilization and price, generating a 25 percent increase in total annual
  spending—more than double the rate of increase in spending on all drugs.

                               EXHIBIT 3: AVERAGE RATES OF INCREASE OF BRAND DRUGS – 2010-2016

                                              ANNUAL              ANNUAL                 ANNUAL           CUMULATIVE SPENDING
   BRAND DRUG MARKETS
                                             UTILIZATION         UNIT PRICE             SPENDING              2010 – 2016
   MIXED-DRUG MARKET
                                               -12%                  3%                   -10%                      -47%
   (Both Brand & Generics Drugs)

   SINGLE-SOURCE MARKET
                                                   7%               17%                    25%                     285%
   (Only Patented Drugs)


  The rapid rate of spending increase in this single-source market is highlighted in the two charts in Exhibit 4.
  The left-hand chart represents share of total prescriptions by the three drug categories (generics, mixed drug
  market and the single-source market). The chart at right represents the total prescription spending for these same
  three categories. While generic utilization continues to increase well above 80 percent of all prescriptions filled,
  it is the single-source market, which represents less than 10 percent of all prescriptions filled, that commands a
  majority of the total drug spending, increasing from 29 percent to 63 percent over the seven-year period. Given
  these trends, we can expect total spending attributable to the single-source drugs to continue to rise in the future,
  possibly at an even more rapid rate.

                   EXHIBIT 4: SHARE OF PRESCRIPTIONS AND TOTAL SPENDING IN THREE DRUG MARKETS

                  Percent of Total Prescriptions                                                        Percent of Total Spending
100%                                                                                   100%



80%                                                                                    80%
                                                               GENERICS
                                                               BRAND - MIXED MARKET
60%                                                            BRAND - SINGLE SOURCE   60%



40%                                                                                    40%



20%                                                                                    20%



 0%                                                                                     0%
   2010    2011       2012    2013    2014     2015     2016                              2010   2011      2012   2013    2014      2015   2016
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                             Page 27 of 34 PageID #: 4123     (4)




The Single-Source Drug Market
Breaking down single-source drugs by broad drug group classifications as shown in Exhibit 5, reveals that a
majority of drug groups had double digit price increases from 2010 to 2016, ranging from eight percent annually
for patented asthma drugs to 30 percent for dermatological drugs.




                           EXHIBIT 5: DRUG GROUP ANNUAL UNIT COST INCREASES AND SHARE OF SPEND

                                                                                                  ANNUAL UNIT                    SHARE OF
                           DRUG GROUP*                                                           COST INCREASE                     SPEND
                                                                                                  2010 - 2016 (%)                 2015 (%)
                                 KIN CONDITION
                                S
                                                                                                           30                          3
                                (Psoriasis, Eczema, Acne, etc.)

                                ANTIVIRALS (Hepatitis C, HIV)                                              19                         14

                                HIGH CHOLESTEROL THERAPIES                                                 18                          2

                                CANCER                                                                     17                          5

                                 EUROLOGICAL AGENTS
                                N
                                                                                                           14                         10
                                (MS, Dementia, Alzheimer’s, etc.)

                                DIABETES                                                                   14                         17

                                 NTI-INFLAMMATORIES
                                A
                                                                                                           13                         15
                                (Rheumatoid Arthritis, Inflammation, Pain, etc.)
                                E NDOCRINE/METABOLIC AGENTS
                                                                                                           12                          3
                                 (Growth Disorders, Thyroid Conditions, etc.)

                                STIMULANTS (ADHD, Narcolepsy, etc.)                                        10                          2

                                ASTHMA                                                                      8                          5

                                OTHER†                                                                     —                          24



* Drug groups were created using Medi-Span’s Generic Product Identifier (GPI) classification system with group labels revised for readability.
† Category contains 76 other drug groups with <2% share of spending each.




The top 25 single-source drugs make up more than half of drug spending in this market. The list, presented
in Exhibit 6, shows that nearly all had rapid year-over-year growth in both utilization and unit price, with annual
spending increases well into double digits. As noted in the introduction, the high cost of these drugs needs to be
weighed, on a case-by-case basis, against their potential effectiveness in treating or managing serious conditions.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                             Page 28 of 34 PageID #: 4124                         (5)




Nearly half of these drugs (12 of 25, which are shaded in Exhibit 6) are considered “specialty drugs5”.
It is estimated that 17 of these drugs will have a long road to generic competition, and price relief is far
from certain. Reasons for this delay include:

• Ten of these drugs have more than five years expected patent life remaining

• F
   our (Humira, Enbrel, Rebif, Stelara) are biologicals that, because of their complexity and complicated
  approval process, will be difficult and expensive for biosimilars to replicate. Biosimilars for Humira and
  Enbrel have already been approved, but launch has been delayed due to a variety of challenges, including
  manufacturing, interchangeability with the innovator product, uncertain market acceptance and unknown
  price savings

• F
   our (Lantus, Novolog, Levemir, Humalog) are insulins that have proven historically to be difficult to replace
  with generics due to their clinical and patent complexity

• T
   wo (Lantus, Somatropin) have had other drug developers receive 505(b)(2) approval for new brand drugs
  that are similar to these established drugs but not true generics

As a result, low-cost generic alternatives to the majority of these drugs cannot be expected anytime soon.




    SPECIALTY DRUGS THAT HAVE A LONG ROAD
    TO GENERIC COMPETITION:

    DRUG                            ANTICIPATED GENERIC
                                    DRUG ENTRY TO MARKET

    HUMIRA                                   < 5 YEARS
    HARVONI                                  15 YEARS
    ENBREL                                   2-12 YEARS
    COPAXONE 40                              < 5 YEARS
    REBIF                                    < 5 YEARS
    TECFIDERA                                6-9 YEARS
    ATRIPLA                                  < 5 YEARS
    REVLIMID                                 < 5 YEARS
    SOVALDI                                  > 10 YEARS
    GILENYA                                  < 5 YEARS
    STELARA                                  6-9 YEARS
    TRUVADA                                  < 5 YEARS



5. Specialty drugs are typically expensive medications used to treat complex chronic conditions and often require special handling, administration or monitoring.
    CVS specialty, Comprehensive Specialty Pharmacy Drug List
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                              Page 29 of 34 PageID #: 4125                                (6)




                        EXHIBIT 6: TOP 25 SINGLE-SOURCE MARKET DRUGS IN TERMS OF SPENDING IN 2015 –
                                              RATE OF INCREASE FROM 2010 TO 2016

                                                        ANTICIPATED MARKET                                                                                  CUMULATIVE
      DRUG                                                                                     ANNUAL                ANNUAL               ANNUAL
                            DRUG GROUP                   ENTRY OF GENERIC                                                                                    SPENDING
  (Brand Name)                                                                                UTILIZATION           UNIT PRICE           SPENDING
                                                       COMPETITION* (in Years)                                                                               2010 – 2016
 Humira                Anti-Inflammatories                            < 5†                           16%                 15%                  33%                465%
 Harvoni               Antivirals                                      15                                                   New After 2010‡
 Enbrel                Anti-Inflammatories                          2 – 12†,§                        3%                  14%                  17%                159%
 Lantus                Antidiabetics                           Basaglar||                            9%                  13%                  23%                250%
                                                           (Brand Competitor)
                                                           Launched Dec. 2016
 Copaxone              Neurological Agents              Generic for Copaxone 20                      2%                  11%                  13%                111%
                                                          Launched Apr. 2015
                                                         < 5 years (Copaxone 40)
 Novolog               Antidiabetics                                  <5                             15%                 14%                  32%                421%
 Rebif                 Neurological Agents                            < 5†                           -7%                 14%                  6%                  42%
 Tecfidera             Neurological Agents                           6–9                                                    New After 2010‡
 Advair                Antiasthmatic/                      < 5 for Advair Diskus
                                                                                                     -6%                  8%                  2%                  13%
                       Bronchodialators                    6 – 9 for Advair HFA
 Victoza               Antidiabetics                                 6–9                             39%                 12%                  56%                1325%
 Vyvanse               Stimulant                                     6–9                             16%                 10%                  28%                337%
 Januvia               Antidiabetics                                   <5                            6%                  12%                  18%                176%
 Lyrica                Anticonvulsants                                 <5                            2%                  16%                  19%                182%
 Atripla               Antivirals                                      <5                            5%                   8%                  14%                115%
 Somatropin¶           Endocrine/                           Several Approved
                                                                                                     5%                   7%                  12%                 98%
                       Metabolic Agents                      Brand Products||
 Levemir               Antidiabetics                                  <5                             15%                 13%                  30%                393%
 Revlimid              Assorted Classes                                <5                            15%                  6%                  22%                231%
 Sovaldi               Antivirals                                     > 10                                                  New After 2010‡
 Invokana              Antidiabetics                                  > 10                                                  New After 2010‡
 Gilenya               Neurological Agents                            <5                            140%                  8%                 159%               30230%
 Humalog               Antidiabetics                                   <5                            0%                  14%                  14%                118%
 Stelara               Dermatologicals                               6 – 9†                          53%                  9%                  67%                2074%
 Truvada               Antivirals                                     <5                             22%                  7%                  31%                397%
 Zetia                 Antihyperlipidemics            Generic launched Dec. 2016                     -4%                 17%                  12%                100%
 Xarelto               Anticoagulants                                6–9                                                    New After 2010‡

* Launch dates are estimates only made by a combination of patent life remaining, additional exclusivity remaining and the outcome of patent litigation between manufacturers.
† These four drugs are biological drug products that requires a biosimilar replacement that is harder to produce than a typical generic. Biosimilars for Humira and Enbrel have
   already been approved by the FDA but launch has been delayed due to complexities of manufacturing, issues with interchangeability with the original innovator product,
   unknown market acceptance by prescribers and consumers and uncertain price savings, but far less than a typical generic.
‡ Drugs introduced after 2010 are not shown here because changes in their utilization and pricing are affected by new product “ramp up.” We have provided the results
  for these drugs in Exhibit A1 in the Appendix.
§ The window for Enbrel is highly variable due to extended patents in 2011 and 2012 and current litigation.
|| Basaglar and several brand Somatropin products approved through 505(b)(2) pathway, see bullet above.
¶ Brand names include Genotrope, Omnitrope, Norditropin and Humatrope.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.              Page 30 of 34 PageID #: 4126   (7)




Generics Reduce Cost by Shifting Drug Use
The introduction of generics into the marketplace lowers overall drug cost for the particular drug. For example,
the total spending of Lipitor (atorvastatin) and its generic alternatives declined 78 percent between 2011 and 2016
following the loss of Lipitor’s exclusivity and the release of generic alternatives. Similarly, the total spending for
Avapro (irbesartan) and its generics decreased 80 percent from 2011 to 2016. These large drops in cost are due to
the rapid adoption of generics rather than price reductions among the brand drugs. Exhibit 7 illustrates this with
data on two drugs (with four additional drugs in appendix Exhibit A2) for which generics were introduced into the
market between 2011 and 2012. With remarkable consistency, generic drug prices initially start higher—though
below the brand drug price—and then drop as more manufacturers bring a generic product to market. The brand-
name manufacturers did not compete on price once generic competitors become available, and this large price
disparity between the brand drug and its generic alternative causes consumers to switch rapidly to the generic,
raising its share to 90 percent or more within a few years. The shift in use results in the dramatic drop in overall
spending noted in the tables.

                                EXHIBIT 7: UNIT PRICES AND GENERIC SHARE BY YEAR OF SELECTED DRUGS

                                                      Unit Price of Lipitor (atorvastatin) and
                                                       Generic Alternatives – 2010 to 2016
              $9.00
              $8.00
              $7.00
              $6.00
                                                                                                              LIPITOR
              $5.00
                                                                                                              GENERIC
              $4.00
              $3.00
              $2.00
              $1.00
                   $0
                           2010              2011          2012          2013          2014         2015      2016


                             Market Share of Generic Alternatives by Year and Number of Manufacturers of Generics6


                                                    2010          2011          2012         2013      2014      2015    2016

      GENERIC SHARE                                 0.0%        8.0%         88.4%         96.3%      98.0%    98.8%    99.3%

      MANUFACTURERS                                                2            11           14         16       16      15

      SPENDING YEAR OVER YEAR                        –            12%        –32%          –49%        –8%      –18%    –15%

   6. At least 100 prescriptions per year.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.               Page 31 of 34 PageID #: 4127     (8)




                 EXHIBIT 7: UNIT PRICES AND GENERIC SHARE BY YEAR OF SELECTED DRUGS (CONTINUED)

                                                        Unit Price of Avapro (irbesartan) and
                                                         Generic Alternatives – 2010 to 2016
             $7.00

             $6.00

             $5.00

             $4.00                                                                                                   AVAPRO

                                                                                                                     GENERIC
             $3.00

             $2.00

             $1.00

                  $0
                          2010               2011          2012          2013          2014          2015     2016


                         Market Share of Generic Alternatives by Year and Number of Manufacturers of Generics6


                                                2010            2011         2012          2013        2014    2015       2016

  GENERIC SHARE                                 0.0%           0.0%        66.0%        95.4%        97.2%    98.3%      98.9%

  MANUFACTURERS                                                                7           13          13       11            11

  SPENDING YEAR OVER YEAR                           –           8%          –19%         –39%         –35%    –24%        –18%




   6. At least 100 prescriptions per year.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.                               Page 32 of 34 PageID #: 4128                           (9)




CONCLUSION

Over the seven-year study period, a limited number of patent-protected prescription drugs have driven the
entire year-over-year increase in drug costs. Generics have only managed to offset the cost growth of these
patented drugs by taking an increasing share of total prescriptions. Despite generics accounting for 82
percent of all prescriptions in 2016, patented drugs account for 63 percent of total spending. This 63 percent
share of spending is more than a two-fold increase over their share in 2010, and this rise shows no signs of
leveling off. Moreover, if the expansion of generic share slows down or if the number of drugs qualifying for
patent protection increases in the coming years, these cost trends could rise even faster.

BCBS companies help customers maximize their prescription coverage to get the drugs they need at the
most affordable cost. For example, members are encouraged to use generic prescription medicines, mail-
order delivery and home infusion, when available, and follow medication plans as prescribed by their doctors.




    METHODOLOGY NOTES

    This is the twelfth study of the Blue Cross Blue Shield: The Health of America Report series, a
    collaboration between the Blue Cross Blue Shield Association and Blue Health Intelligence, which uses
    a market-leading claims database to uncover key trends and insights into healthcare affordability and
    access to care.

    The report examines the medical claims of more than 30 million BCBS commercially-insured members
    per year (non-Medicare) and more than $208 billion in prescription spending from January 2010 through
    September 2016.* Unit prices were computed as the total cost of the prescription divided by the days
    supplied, or the average daily price of the prescription.

    For more information and to read past reports, visit www.bcbs.com/healthofamerica.


    * Only the first nine months of data were available for 2016. To create an estimate for the full year, the average difference in utilization and allowed spending
      between Oct. 1 through Dec. 31 and Jan. 1 through Sept. 30 in the six previous years were calculated and used to create an adjusted fourth quarter result.
      This was then added to the first nine months of 2016.




                                                                                                                                        SM




All product names, logos and brands are property of their respective owners and used for identification purposes only. Use of these names, logos and brands does
not imply endorsement.
 Case
Rising     1:19-cv-00044-LPS
       Costs for Patented Drugs Drive GrowthDocument       144
                                             of Pharmaceutical      Filed
                                                               Spending in the03/13/19
                                                                               U.S.      Page 33 of 34 PageID #: 4129                ( 10 )




APPENDIX
Exhibit A1: New Drugs After 2010 Among Patent-Only Drugs in Terms of Spending – 2014-2015


     Commercial                                                             2014 to 2015            2014 to 2015           2014 to 2015
                            Drug Group            Year Released
       Name                                                            Increase - Utilization   Increase - Unit Price   Increase - Spend
        Harvoni                Antivirals              2014                   765%                      -1%                  751%
       Tecfidera          Neurological Agents          2013                    15%                      9%                   25%
        Sovaldi                Antivirals              2013                    -66%                     -1%                  -66%
        Invokana             Antidiabetics             2013                    95%                      14%                  123%
        Xarelto             Anticoagulants             2011                    23%                      10%                  38%
           Case
          Rising     1:19-cv-00044-LPS
                 Costs for Patented Drugs Drive GrowthDocument       144
                                                       of Pharmaceutical      Filed
                                                                         Spending in the03/13/19
                                                                                         U.S.             Page 34 of 34 PageID #: 4130                        ( 11 )




  Exhibit A2: Unit Prices and Generic Share by Year of Selected Drugs

                      Unit Price of Singulair (montelukast) and                                          Unit Price of Femara (letrozole) and
                        Generic Alternatives – 2010 to 2016                                              Generic Alternatives – 2010 to 2016
  $8.00                                                                               $30.00
                                            SINGULAIR                                                                     FEMARA
  $7.00
                                            GENERIC                                                                       GENERIC
  $6.00

  $5.00                                                                               $20.00

  $4.00

  $3.00
                                                                                      $10.00
  $2.00

  $1.00
     $0                                                                                  $0
           2010        2011        2012      2013       2014         2015     2016             2010      2011      2012      2013         2014        2015    2016



                     Market Share of Generic Alternatives by Year                                     Market Share of Generic Alternatives by Year
                      and Number of Manufacturers of Generics6                                         and Number of Manufacturers of Generics6

                           2010      2011    2012     2013     2014    2015   2016                         2010    2011    2012     2013     2014      2015   2016

 GENERIC SHARE              0.0%     0.0%   41.1% 98.3% 99.0% 99.3% 99.5%            GENERIC SHARE         0.0%    58.3% 94.8% 96.8% 98.1% 98.8% 99.0%

 MANUFACTURERS                                13       18       21      24     25    MANUFACTURERS                   8       10       9          8       8     7

 SPENDING                                                                            SPENDING
                              –       16%    –9%    –58%       –36%    –23%   –20%                           –     –19%    –74%     –36%     –23%      –15%   –9%
 YEAR OVER YEAR                                                                      YEAR OVER YEAR




                       Unit Price of Seroquel (quetiapine) and                                        Unit Price of Lexopro (escitalopram) and
                        Generic Alternatives – 2010 to 2016                                             Generic Alternatives – 2010 to 2016
 $25.00                                                                               $10.00
                                            SEROQUEL                                                                      LEXOPRO
 $20.00                                     GENERIC                                    $8.00                              GENERIC

 $15.00                                                                                $6.00


 $10.00                                                                                $4.00


  $5.00                                                                                $2.00

     $0                                                                                  $0
           2010        2011        2012      2013       2014         2015     2016             2010      2011      2012      2013         2014        2015    2016



                     Market Share of Generic Alternatives by Year                                       Market Share of Generic Alternatives by Year
                      and Number of Manufacturers of Generics6                                           and Number of Manufacturers of Generics6


                           2010      2011    2012     2013     2014    2015   2016                         2010    2011    2012     2013     2014      2015   2016

 GENERIC SHARE              0.0%     0.0%   59.9% 83.4% 85.5% 86.7% 88.4%            GENERIC SHARE         0.0%    0.0%    77.4% 96.9% 98.0% 98.6% 99.0%

 MANUFACTURERS                                13       16       17      17     15    MANUFACTURERS           0       0       9       17          20     22     25

 SPENDING                                                                            SPENDING
                              –       %16   –32%    –30%       0%      –3%     –9%                           –      8%     –11%     –48%     –39%      –28%   –16%
 YEAR OVER YEAR                                                                      YEAR OVER YEAR


6. At least 100 prescriptions per year.
